Editor Swift - BANCO PICHINCHA Pagina 1| de |

 

’ 4 COMPROBANTE DE ENVIO DE GIRO AL EXTERIOR
COMPROBANTE NUMERO: 141COMGIRO103838 FECHA: 2020/01/28
NOMBRE DEL CLIENTE GURITBALSAFLEX CIA. LTDA
CUENTA, DE DEBITO Corriente: 2100127890
VALOR DEBITADO POR EL ENVIO DEL GIRO $ 200000,00
VALOR DEBITADO POR COMISIONES: $ 100.00
VALOR DEBITADO TOTAL : $ 200100,00
GIRO ENVIADO AL BANCO BANK OF AMERICA, NA
1229057264531
GIRO ENVIADO AL BENEFICIARIO CERIX CORP
1100 SOUTH MIAMI AVE
IMPUESTO SALIDA DE DIVISAS (ISD) $ 9940.00
USUARIO CAJERO: AFERRIN
AGENCIA: 141

 

 

FIRMA Y SELLO DEL CAJERO

http://ecuio0 1 2w02.uio.bpichincha.com/swift/GiroReporte.asp 2020-01-98
